I agree that kidnaping and assault are not allied offenses. I also agree that the trial court failed to make the findings necessary to impose consecutive sentences. Therefore, I concur in the majority's disposition of the first two assignments of error. However, I would accept the trial court's statement that the defendant has committed one of the worst forms of the offense as the finding necessary to support imposition of the maximum sentence. In my view, to require the trial court to parrot the precise words of the statute (as the majority does) elevates form over substance.
Indeed, appellant does not even argue that this statement is not a sufficient finding. His assignment of error asserts only that the court failed to give any reasons to justify this finding.
The court's statement that great harm was done to the victim in this case is, in my view, a sufficient statement of the court's reasons for finding that appellant committed one of the worst forms of the offense. I would be cautious about requiring the court to explain its reasons with greater specificity. Accordingly, I would find that the trial court gave sufficient reasons for its finding that appellant committed one of the worst forms of the offense, justifying imposition of the maximum term of imprisonment. Therefore, I dissent from the majority's disposition of the third assignment of error.